Title: From George Washington to Clement Biddle, 15 October 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 15th Octr 1797.

Your letter of the 28th ulto has been received, and I sincerely regret the continuance of the malady which afflicts the City of Philadelphia, and other Seaport Towns; but hope the frosts which we have lately had, & the approaching cold, will eradicate the disorder.
The Season rendering the Room for which I wanted a stove in a manner useless for the purpose it was designed without one, I have procured one in Alexandria. Although it is not altogether such as I wanted, a very good shift can be made with it; and as it supercedes the necessity of those I had written to you for, I have now to request you will decline sending them, or either of them. The other matters you will be so good as to send when an opportunity offers. With esteem & regard I am—Dear Sir Your Obedient Hble Servt

Go: Washington

